35 F.3d 557
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ernest SNELL;  Evelyn Snell, Plaintiffs Appellants,v.SOUTH CAROLINA PUBLIC SERVICE AUTHORITY, a/k/a SanteeCooper;  Lawrence M. White;  Robert Petracca;  G. DentonLindsay;  John Doe Sanders;  John Roe Gilbert;  Horger,Barnwell & Reid, Law Firm;  Samuel T. Reid, Defendants Appellees.
No. 93-2312.
United States Court of Appeals, Fourth Circuit.
Sept. 12, 1994.Submitted July 5, 1994.Decided September 12, 1994.

Appeal from the United States District Court for the District of South Carolina, at Orangeburg.  Solomon Blatt, Jr., Senior District Judge.  (CA-90-2911-5-8-BC)
Ernest Snell, Evelyn Snell, appellants Pro Se.
Julius Walker McKay, II, McKay, McKay, Henry & Foster, P.A., Columbia, South Carolina;  David Clifford Eckstrom, Nexen, Pruet, Jacobs & Pollard, Columbia, SC, for appellees.
Before HALL, WILKINS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order granting summary judgment to the Defendants in their civil action.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Snell v. South Carolina Pub. Serv.  Auth., No. CA-90-2911-5-8-BC (D.S.C. Sept. 3, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.